DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.
Allowable Subject Matter
Claims 1 and 4-8 are allowed (renumbered as claims 1-6).
The following is an examiner’s statement of reasons for allowance: the instant application is directed to a battery capacity retention rate estimation devices comprising: a controller configured to detect internal resistance and determine a rate of increase of internal resistance; calculate an actual current integration value by integrating a detected discharge current of the battery during an elapsed time from a start of battery use to a present time and calculated a reference current integration value based on the elapsed time; calculate an integrated current ratio; and estimate a capacity retention rate of the battery as an estimate capacity retention rate. The closest prior arts, Morimoto et al. (Pub # US 2014/0159736 A1), Matsubara et al. (Pub # US 2013/0314050 A1), Shiraishi et al. (Pub # US 2013/0300425 A1), and Zhang et al. (Pub # US 2012/00723144 A1). Morimoto et al. disclose an estimation apparatus of estimating a deterioration state of a secondary battery has a current sensor; a current estimating section .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK K WANG/Primary Examiner, Art Unit 2687